Citation Nr: 0002043	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-23 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 11, 1945, 
to November 29, 1945.  Due to time lost under Army Regulation 
107, 180 days of that service was not credited as honorable 
service.  The veteran's total length of honorable service was 
calculated by the service department as 1 month, 19 days.

By rating decision of March 1946, the RO denied service 
connection for a psychosis with a convulsive disorder.  The 
veteran was notified of that rating decision and did not 
appeal.  Following the receipt of additional contentions from 
the veteran, the issue was reviewed and the denial was 
confirmed and continued by an August 1946 rating decision.  
The veteran was notified of the decision and did not appeal.  
As such, the rating decision became final.

This case now comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision in which 
the RO found that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
seizure disorder.  By rating decision of April 1997, the RO 
denied service connection for residuals of a head injury.  
While the RO considered the veteran's contentions regarding a 
head injury as a new claim, the Board finds that it was, in 
fact, a contention pertaining to the request to reopen the 
previously denied claim for a seizure disorder.  As such, the 
Board has construed the veteran's contentions regarding 
residuals of a head injury to be an indistinguishable part of 
his claim to reopen the prior final decision which denied 
service connection for a seizure disorder.  The veteran 
appeared for an RO hearing in June 1998.  In July 1999, the 
veteran appeared and testified at the RO before the 
undersigned member of the Board.  Complete transcripts of the 
testimony from both hearings are of record.





FINDINGS OF FACT

1.  In March 1946 and August 1946, the RO denied service 
connection for a seizure disorder characterized as a 
psychosis with convulsive disorder.  The veteran did not file 
a timely appeal and the rating decisions became final.

2.  New and material evidence which is relevant and probative 
has been associated with the claims folder since the last 
final RO rating decision in August 1946.


CONCLUSION OF LAW
New and material evidence to reopen a claim of service 
connection for a seizure disorder has been presented.  
38 U.S.C.A. §§ 1110, 5107, 5108, (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, once a 
denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
reopening claims.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the new Elkins test, VA must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

At the time of the last prior final decision in August 1946, 
the RO denied service connection for a seizure disorder on 
the basis that such disorder pre-existed service and was not 
aggravated by service.  Using the guidelines articulated 
above, the Board has reviewed the additional evidence which 
has been associated with the claims folder since the August 
1946 RO decision.

A report of a social and industrial survey in March 1948 was 
received.  The veteran's mother denied any record of epilepsy 
in the family.  Since his discharge from service, the veteran 
had not been able to work for more than a day or two at a 
time due to frequent seizures.  He was noted to be difficult 
to control, biting anyone who tried to care for him.  The 
veteran was reported to be known by the local probation 
department, and charity and welfare organizations.  The 
veteran had been encouraged to seek medication care but 
reported that doctors did not understand his illness.  The 
veteran indicated that he lived in constant fear of having 
seizures, but did not seek any medication attention.

VA outpatient treatment records reflect a history of 
treatment and medication for a seizure disorder since at 
least 1959 based on a traumatic head injury in 1945.

By letter dated in February 1996, [redacted], the veteran's 
cousin, indicated that the veteran had never had any 
recognizable symptoms of a health problem.  Mr. [redacted] 
indicated that he had known the veteran his entire life and 
his health problems began when he was in the military.

On VA examination in October 1996, the veteran reported that 
he was struck in the head with a rifle butt during service 
and knocked unconscious.  He was hospitalized and remained 
unconscious or poorly responsive for ten days.  After his 
head injury, the veteran indicated that he suffered a grand 
mal seizure for the first time; he denied any history of 
seizures prior to that time.  He has taken medication for 
seizures since then with good control.  In 1994, the veteran 
stopped taking medication for his seizures and had 
experienced 1-2 seizures per year for the last several years.  
The diagnostic impression included a history of grand mal 
seizure disorder with history of recurrent grand mal seizures 
1-2 times yearly, the last being in April 1996.

At a June 1998 RO hearing, the veteran testified that he 
sustained head injury in service when he was hit in the head 
with a rifle butt during a fight in the stockade.  He 
maintains that he woke up in the hospital eleven days later 
and did not know anything that had happened after he was hit 
in the head.  Prior to his period of service, the veteran 
indicated that he had been sent to the Preston School of 
Industry, a reformatory, for stealing a car.  The veteran 
indicated that he did not experience any seizures during his 
time at the reformatory or at any time prior to service.  
Reference was made to the letter from the Preston School of 
Industry which indicated that the veteran did not have 
exhibit any epileptoid characteristics or symptoms during his 
time there.  (That letter is of record in the claims folder.)  
The veteran denied the statements in his service records 
which noted a history of seizures from the age of six.  He 
testified that he did not say any such thing to any medical 
personnel in service.  He denied any history of head injury 
prior to the incident in service.  The veteran indicated that 
he last had a seizure two months prior to the date of the 
hearing.  He said that he was currently taking seizure 
medication consisting of five pills each day.

At his July 1999 hearing at the RO before the undersigned 
member of the Board, the veteran indicated that he was hit in 
the back of the head with a rifle butt by a fellow serviceman 
in service.  The veteran woke up eleven days later in Hammond 
General Hospital in Modesta.  He does not remember what 
happened but said that he has been told he had been receiving 
shock treatment and medication for grand mal seizures since 
being hit by the rifle butt.  Thereafter, the veteran said 
that he was discharged and sent home.  He was seen by a Navy 
doctor who came to his house every month to check on him.  He 
continues to take medication for a seizure disorder to the 
present time.  The veteran testified that he did not know why 
his service medical records contained such a detailed history 
of a pre-service seizure disorder because he did not have any 
problems until the incident in service as described.  The 
veteran specifically indicated that prior to his entry into 
service, he did not have any seizures; his mother had told 
him of two episodes in which he passed out.  The veteran 
testified that he had not had a seizure every 2-3 months and 
has taken medication for seizures since 1960.  From the time 
of his discharge in 1945 until he went on medication in 1960, 
the veteran was having up to 4 seizures a day.  He did not 
receive any medical care for the first ten years after 
service unless he was picked up by an ambulance and treated 
at the hospital for seizures.

There are multiple lay statements in the claims folder 
confirming the veteran's report that he did not experience 
any type of seizures prior to his period of military service.

Based on a longitudinal review of all evidence received since 
the August 1945 RO decision, including the veteran's hearing 
testimony in June 1998 and July 1999, the Board finds that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for a seizure 
disorder.  As such, the veteran's claim is reopened.  Justus 
v. Principi, 3 Vet. App. 510 (1992).


ORDER

New and material evidence to reopen the claim for service 
connection for a seizure disorder has been submitted.  
Accordingly, to this extent, the appeal is allowed.


REMAND


Inasmuch as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
seizure disorder, the Board must now consider whether the 
veteran has presented a well-grounded claim based on a de 
novo review of the evidence of record.  See Elkins, supra.  
As noted above, service connection has been denied on the 
basis that the seizure disorder clearly and unmistakably pre-
existed service, thereby rebutting the presumption of 
soundness at entry, and was not aggravated therein.

However, prior to adjudicating this issue, there is another, 
inextricably intertwined issue which must be addressed; only 
if it is resolved in the veteran's favor, should the RO 
proceed to consideration of whether the claim for service 
connection is well-grounded.  As stated above, while the 
veteran's service spanned a period from April 11, 1945 to 
November 29, 1945, a period of approximately 7 1/2 months, 180 
days, or about 6 months of that period was not credited as 
honorable service.  The veteran's total length of honorable 
service was only 1 month, 19 days.  According to the 
Certificate of Disability for Discharge, the seizure disorder 
(then characterized as psychosis, epileptic clouded states, 
manifested by repeated convulsions) was not incurred in 
authorized military activity and not in line of duty.  

While all the veteran's service records are not available, 
evidence contained in the claims folder reflects the 
following chronology:  Shortly after entering service, the 
veteran was absent without leave (AWOL) for a period of 14 
days.  He received a summary court martial, and was 
restricted to base.  He had another 14 day period of AWOL, 
during which he, and another individual, stole a car.  He 
received a general court martial and was sentenced to 5 years 
of hard labor at Turlock Rehabilitation Center, described in 
the records as a prison facility.  During the evening of 
August 19, 1945, he began demonstrating symptoms described as 
an "acute maniacal outburst."  On August 20, 1945 he was 
transferred to Hammond General Hospital.  After treatment 
there for a few months, a Board of Medical Officers met on 
November 2, 1945.  It was recommended that he be discharged 
on Certificate of Disability for Discharge, which occurred 
later that month, on the basis of epileptic psychosis, 
considered to have existed prior to service and not 
aggravated therein.  It was specifically noted that the 
disorder was not incurred in "line of duty," and not 
incurred during authorized military activity.  

Of record is a copy of a November 16, 1945 document from Army 
Services Forces, Headquarters Ninth Service Command which 
states:

So much of the sentence published in 
General Court-Martial Orders No. 835, 
this Headquarters, dated 3 July 1945, the 
case of General Prisoner [veteran's name 
and former rank] now in confinement at 
Hammond General Hospital, Modesto, 
California, as remains unexecuted 21 
November 1945, is remitted and soldier 
will be restored to duty.  

It appears clear that the manifestations appeared during a 
time (in August 1945) when the veteran was confined as a 
result of the sentence imposed due his general court martial.  

The record as currently constituted raises the issue of 
whether the seizure disorder was incurred in or aggravated in 
"line of duty" or manifested (to encompass both incurrence 
and aggravation of preexisting condition) during a period of 
"active service."  See 38 U.S.C.A. § 105 (West 1991); 
38 C.F.R. §§ 3.1, 3.15, 3.301(a), 3.303(1999).  Since this 
matter has not been addressed by the RO, it must first be 
decided whether the veteran would be prejudiced in any way by 
its consideration by the Board.  The factors to be considered 
include whether the claimant has been given adequate notice 
of the need to submit evidence or argument on the underlying 
claim, an opportunity to submit such evidence or argument and 
an opportunity to address the issue at a hearing.  Bernard v. 
Brown, 4 Vet. App. 384(1993).  In the case at hand, the 
veteran would be prejudiced by consideration of the 
underlying claim.  In the event it were to be determined that 
the seizure disorder was not manifested in the line of duty, 
during a period of active service,  the law would be 
dispositive of the case, mandating a denial of the claim.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus there would 
be no need to reach the issue of whether the veteran's claim 
was well-grounded.  

Accordingly a REMAND is necessary to allow consideration of 
this matter, assemble any existing administrative service 
records, and permit the veteran to offer argument and/or 
evidence.  In the event favorable resolution of this issue 
results, the RO should then proceed to consideration of 
whether the claim for service connection is well-grounded.  
To this end, any additional VA treatment records should be 
procured prior to such determination.  (The veteran has been 
followed for a seizure disorder at the VA Medical Center 
(VAMC) in Sacramento, California since at least 1996.)  

If, and only if, the veteran is found to have submitted a 
well-grounded claim, then additional development of the 
evidence should be undertaken.  In this regard, in  
conjunction with his claim to reopen in July 1996, and in a 
subsequent statement received in October 1997, the veteran 
identified fifteen separate medical facilities where he has 
received treatment for his claimed seizure disorder since 
service.  In order of treatment and dating from his discharge 
from service in 1945, the veteran identified the following 
facilities and dates of treatment: Stockton County Hospital 
in French Camp, California (1946); Fresno County Hospital in 
Fresno, California; Bakersfield County Hospital in 
Bakersfield, California; Salem State Prison Hospital in 
Salem, Oregon (1957-1959); Folsom State Prison Hospital in 
Folsom, California (1966-1969); Los Angeles Prison Hospital 
in Los Angeles, California (1964-1965); Woodside Hospital in 
Sacramento, California; Rogers County Hospital in Claremore, 
Oklahoma; American Riv. Hospital in Sacramento, California; 
Sacramento County Hospital in Sacramento, California; 
Sacramento Community Hospital in Sacramento, California; 
Sutter Memorial Hospital in Sacramento, California; Mercy 
Hospital in Sacramento, California; Mercy General Hospital in 
Sacramento, California; and Hood River Hospital in Hood 
River, Oregon.  None of the veteran's medical records 
pertaining to treatment of his seizure disorder have been 
obtained from any of these facilities for placement in the 
claims folder.  The Board notes, however, that the veteran 
has identified these facilities for the purpose of 
establishing treatment for a seizure disorder subsequent to 
his discharge from service in 1945; there is no contention 
that any physician at any of these facilities has linked the 
veteran's seizure disorder which was treated at a particular 
facility to the seizures experienced by the veteran in 
service.

The case is REMANDED to the RO for the following actions:

1.  The RO should attempt to obtain, 
through official sources, the veteran's 
service personnel records, to include all 
documents pertaining to his general court 
martial in July 1945.  All dates of 
creditable service should be identified, 
if possible.  In the event there are any 
documents pertaining to the finding on 
the Certificate of Disability for 
Discharge that the veteran's seizure 
disorder was not in "line of duty," 
those documents should be secured as 
well.  

2.  After these records, and any other 
deemed pertinent to this matter by the 
RO, are assembled, the RO should 
adjudicate whether the claimed disability 
occurred in line of duty, during a period 
of active service.  In the event this 
determination is unfavorable to the 
veteran, he and his representative should 
be fully apprised, and be given the 
opportunity to submit evidence and 
argument, both written and oral, if 
desired.  All necessary due process is to 
be afforded the veteran.  

3.  In the event the determination 
requested above is favorable to the 
veteran, consideration should be given to 
whether he has presented a well-grounded 
claim.  If it is determined that he has 
not, he and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for appellate 
action.

4.  In the event the claim for service 
connection for a seizure disorder is 
found to be well-grounded, the RO should 
take the appropriate steps to contact the 
veteran and determine whether he has 
received any additional treatment for a 
seizure disorder since April 1998, the 
date of the most recent VA treatment 
records currently in the claims folder.  
The RO should also ask the veteran to 
identify which of the health care 
providers (including those facilities 
identified in the July 1996 and October 
1997 statements of the veteran as having 
treated the veteran for seizures and are 
listed in the body of the remand above), 
if any, may have linked his current 
seizure disorder to service.  Based on 
his responses and with proper 
authorizations, the RO should obtain all 
medical records from the identified 
source(s) and associate them with the 
claims folder.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO should then review the record 
and the claim of entitlement to service 
connection for a seizure disorder should 
be readjudicated on the merits.  See 
Elkins, supra.

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with a 
supplemental statement of the case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals


 



